 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.1 Filed 10/26/20 Page 1 of 30




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

HEATHER HULON, as Personal
Representative of ANTHONY HULON,
Deceased,

            Plaintiff,                              Case No. 20-
                                                    Hon.

v.

CITY OF LANSING, a municipal
corporation, DARYL GREEN in his
official capacity, BILLY WINDOM,                    COMPLAINT AND DEMAND
in his official and individual capacity,               FOR JURY TRIAL
EDGAR GUERRA, TREVOR ALLMAN
CHARLES WRIGHT, and GARY
WORDEN, in their individual
capacities,

       Defendants.
___________________________________________/
JENNIFER G. DAMICO (P51403)
BUCKFIRE LAW FIRM
Attorneys for Plaintiff
29000 Inkster Road, Suite 150
Southfield, Michigan 48034
(248) 569-4646
Fax (248) 569-6737
jennifer@buckfirelaw.com
___________________________________________/




00647933                               1
 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.2 Filed 10/26/20 Page 2 of 30




           NOW COMES Plaintiff, Heather Hulon, as Personal Representative of the

Estate of Anthony Hulon, deceased, through her attorneys, Buckfire Law Firm, and

for her Complaint against the above-named Defendants, states as follows:

           1.   This is a wrongful death action brought by Plaintiff in her representative

capacity against Defendants for money damages pursuant to 42 U.S.C. §§ 1983 and

1988, the Fourth and Fourteenth Amendments to the United States Constitution,

against Defendants, City of Lansing, City of Lansing Chief of Police, Daryl Green,

in his official capacity, City of Lansing Police Department employees, Sergeant

Billy Windom, in his official and individual capacity, Sergeant Edgar Guerra, patrol

officer Trevor Allman, and detention officers Charles Wright and Gary Worden, in

their individual capacities, and state law claims against all Defendants.

           2.   This court has jurisdiction over Plaintiff’s 42 U.S.C. §§ 1983 and 1988

claims presented in this Complaint based upon the laws of the United States pursuant

to 28 U.S.C. §§ 1331 and 1343.

           3.   This court has jurisdiction over Plaintiff’s state law claims pursuant to

Federal Rule of Civil Procedure 18 and 28 U.S.C. § 1367.

           4.   Venue lies in the Western District of Michigan pursuant to 28 U.S.C. §

1391(b). The unlawful actions alleged in this Complaint took place within the City

of Lansing, in Ingham County, located within the Southern Division of the Western

District of Michigan.


00647933                                     2
 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.3 Filed 10/26/20 Page 3 of 30




           5.   The amount in controversy exceeds Seventy-Five Thousand

($75,000.00) Dollars, excluding interest, costs and attorney fees.

                                          PARTIES

           6.   Plaintiff, Heather Hulon, is the duly appointed Personal Representative

of the Estate of Anthony Hulon, deceased (“Hulon” hereinafter), and at all times

relevant to this action is, and was, a resident of the State of Arizona.

           7.   Defendant, City of Lansing (“City”), is a Michigan municipal

corporation and is the body responsible for the control and oversight of its

departments, agencies and facilities, including the Lansing Police Department, as

well as its sworn police and detention officers, including Defendants, Daryl Green,

Billy Windom, Edgar Guerra, Trevor Allman, Charles Wright, and Gary Worden.

           8.   Defendant, Daryl Green (“Green”), is and at all times relevant to this

action was, a resident of the State of Michigan. Defendant Green is sued in his

official capacity as the Chief of the Lansing Police Department, and final policy-

maker, employed by the Defendant City and/or the Lansing Police Department

(“LPD” or “Department” hereinafter).

           9.   Defendant, Billy Windom (“Windom”), is and at all times relevant to

this action was, a resident of the State of Michigan. Defendant Windom is sued in

his official and individual capacity as a sergeant, shift commander and/or shift




00647933                                    3
 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.4 Filed 10/26/20 Page 4 of 30




sergeant, for the Defendant City, was employed as a sworn detention officer by the

Defendant City, and was in the scope of his employment.

           10.   Defendant, Edgar Guerra (“Guerra”), is and at all times relevant to this

action was, a resident of the State of Michigan. Defendant Guerra is employed as a

sworn detention officer by Defendant City, was in the scope of his employment, and

is being sued in his individual capacity.

           11. Defendant, Trevor Allman (“Allman”), is and at all times relevant to

this action was, a resident of the State of Michigan. Defendant Allman is employed

as a sworn police officer by Defendant City, was in the scope of his employment,

and is being sued in his individual capacity.

           12. Defendant, Charles Wright (“Wright”), is and at all times relevant, was

a resident of the State of Michigan. Defendant Wright is employed as a sworn

detention officer by Defendant City, was in the scope of her employment, and is

being sued in his individual capacity.

           13. Defendant, Gary Worden (“Worden”), is and at all times relevant, was

a resident of the State of Michigan. Defendant Worden is employed as a sworn

detention officer by Defendant City, was in the scope of his employment, and is

being sued in his individual capacity.




00647933                                     4
 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.5 Filed 10/26/20 Page 5 of 30




           14.   Defendants, Green, Windom, Guerra, Allman, Wright and Worden, at

all times relevant to this action, were acting under the color of state law in their

capacities of LPD police and/or detention officers.

           15.   On April 10 and 11, 2020, the individual Defendants were on duty and

acted in concert with each other to cause the wrongful death of Plaintiff’s decedent

and then conspired to distort and conceal the actual facts and circumstances

regarding his death.

           16.   The individual Defendants acted mutually to achieve the resulting

injuries, death and distortions.

           17.   Hulon died on April 11, 2020 as a result of the conduct of the

Defendants who caused him to asphyxiate and suffer cardiac arrest and anoxic brain

injury as a result of the use of extreme excessive force, blunt trauma and the use of

restraints.

           18.   In accordance with the provisions of MCL § 600.2922, a wrongful

death action inured to Plaintiff, as Personal Representative of the Estate of Anthony

Hulon, her brother.

           19.   In further accordance with the provisions of the Michigan Wrongful

Death Statute and/or Survival Statute, Plaintiff is entitled to certain damages

including but not limited to:

             a. Reasonable compensation for funeral, medical, and hospital expenses
                for which the Estate is responsible;
00647933                                    5
    Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.6 Filed 10/26/20 Page 6 of 30




             b. Reasonable compensation for the pain and suffering undergone by the
                deceased during the intervening time between initial injuries until death;
             c. Loss wages, future earning capacity, financial support and other tangible
                items of economic value; and
             d. Damages for the loss of continued love, society, companionship,
                comfort, affection, fellowship, aid and other assistance which Hulon’s
                heirs-at-law and next-of-kin are respectfully entitled to and any other
                damages as may be fair and just.


           20.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Defendants are liable to

Plaintiff for all damages allowable under federal law, including all damages stated

in Paragraph 19, punitive damages against the individual Defendants, and costs,

interest and attorney fees against all Defendants.

                                 SPECIFIC ALLEGATIONS

           21.   Plaintiff incorporates paragraphs one (1) through twenty (20) as though

fully stated herein.

           22.   Based upon the records, on April 10, 2020 at approximately 12:50 p.m.,

the LPD arrived at the home shared by Plaintiff’s decedent, Hulon, and his

roommate, “RW”, at 727 N. Pennsylvania Ave., Lansing, MI, in response to a 911

call.1

           23.   RW told the responding officers that Hulon punched him in the face 5

times while he was sitting on the couch and then punched him another 8 times.

           24.   Hulon denied that he punched RW.


1
    RW’s identity will be disclosed privately.
00647933                                         6
 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.7 Filed 10/26/20 Page 7 of 30




           25.   Hulon, however, could not explain to the officers how RW sustained a

bruised and bloody eye.

           26.   According to the records, Hulon was arrested for simple domestic

assault, and transported to the Lansing City Jail or “Jail” for processing.

           27.   Hulon was booked into the Jail at approximately 1:50 p.m.

           28.   According an incident report written by Defendant Worden:

           “Hulon was visibly under the influence of narcotics believed to be meth.
           Hulon was escorted to cell 6-3 without any issues. Hulon then started taking
           clothes off and was pacing the cell and yelling. Hulon’s behavior continued
           for approx. 8 hrs at which point Hulon stated he was very sweaty and hot. Sgt.
           Windham [sic] notified dispatch to have LFD and an Ofc transport Hulon for
           medical evaluation.”

           29.   Hulon was transferred to Sparrow Hospital by officer Ricky Spratt and

arrived in the emergency department at 10:13 p.m.

           30.   According    the   medical       records,   Hulon   admitted   to   using

methamphetamines but was “worried that there were possibly other substances in

the drug.”

           31.   Hulon told the medical professionals at Sparrow Hospital that he last

used methamphetamines the night before his arrest.

           32.   Hulon’s urine analysis was positive for methamphetamines and ecstasy.

           33.   According to the medical records, Hulon was agitated and actively

twitching, which was noted as “involuntary.”



00647933                                      7
 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.8 Filed 10/26/20 Page 8 of 30




           34.   Further according to the medical records, Hulon was alert and oriented,

speaking in full sentences, well-nourished, well-developed and in no distress.

           35.   After an examination and urine drug screen to rule out a drug overdose,

Hulon was administered 3 milligrams of Ativan over the course of his 2 ½ hour stay

in the hospital.

           36.   At approximately 12:25 a.m., Hulon was medically-cleared, discharged

from the hospital and released back into police custody.

           37.   Sometime prior to 12:25 a.m., Defendant Allman relieved officer Spratt

at Sparrow Hospital.

           38.   According to Defendant Allman’s written report, while at Sparrow

Hospital, Hulon told him “that he took meth on Thursday, he took a nap and when

he awoke, he couldn’t stop moving.”

           39.   Defendant Allman further wrote that Hulon was “thrashing” in his bed

and that Hulon told him he was not doing it on purpose.

           40.   Defendant Allman further wrote in his report that the nurse and officer

Spratt told him that Hulon had been thrashing around and moving constantly for the

past 2 ½ hours.

           41.   According to Defendant Allman’s report, Hulon would not cooperate

and walk to his awaiting patrol car.




00647933                                     8
 Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.9 Filed 10/26/20 Page 9 of 30




           42.   Defendant Allman called for backup to assist in transporting Hulon

back to the Jail.

           43.   Two LPD officers, Katelyn Miller and De’Jeeiare Davis, responded,

and assisted Defendant Allman in transporting Hulon.

           44.   The officers noted in their respective reports that they “applied

pressure” to in order to gain control Hulon.

           45.   Ultimately, a wheelchair was used to transport Hulon to the patrol car.

           46.   In his report, Defendant Allman admitted to using force to purportedly

keep Hulon in the wheelchair.

           47.   While putting Hulon into the patrol car, Defendant Allman wrote that

Hulon was still uncooperative, and he again, used force to get him into the car.

           48.   Defendant Allman also wrote in his report that Hulon was

uncooperative during the ride back to the Jail.

           49.   Hulon was lying down in the back seat, and Defendant Allman was

unable to secure him with a seatbelt.

           50.   In his report, Defendant Allman wrote that he attempted to turn on his

in-car camera that would have recorded (audio and visual) Hulon in his vehicle, but

“it would not load.”

           51.   Defendant Worden met Defendant Allman and Hulon at the sallyport

entrance of the Jail.


00647933                                     9
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.10 Filed 10/26/20 Page 10 of 30




           52.   Defendant Allman wrote that because Hulon’s arms and legs were

shaking erratically, he thought it would be easier and safer to use the wheelchair

instead of walking.

           53.   According to Defendant Allman’s report, as Hulon attempted to sit in

the wheelchair, it rolled backwards and Hulon almost fell out of it.

           54.   At that point, Defendant Allman wrote that his body worn camera

(“BWC”) “fell off.”

           55.   Defendant Allman wrote that Hulon would not place his feet on the foot

rest and slid forward almost falling out of the wheelchair.

           56.   Defendant Allman then “assisted” Hulon back into the wheelchair.

           57.   Upon information and belief, Defendant Allman used unreasonable and

excessive force on Hulon when he transferred him back to the Jail, and intentionally

failed to record it on his BWC and his in-car camera.

           58.   According to the video, at 1:04:25 a.m., Defendants Worden and

Allman escorted Hulon to cell 6-2 with his hands cuffed behind his back and his

ankles shackled.

           59.   It is uncontested that Hulon was an unarmed detainee in police custody.

           60.   Defendants Wright and Guerra entered cell 6-2 with Defendants

Worden and Allman.




00647933                                     10
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.11 Filed 10/26/20 Page 11 of 30




           61.   According to the LPD policy manual, cell 6-2 is an “observation cell.”

All actions were recorded inside of the cell.

           62.   Defendant Windom was the Jail supervisor or Sergeant on duty on April

11, 2020, when Hulon returned to the Jail from the hospital.

           63.   From the records, Defendant Windom observed the activities inside of

cell 6-2 from the “main lockup work area.”

           64.   Defendant Windom wrote:

           “It appeared to me from the video feed that his “tweaking” was worse than
           when I had him sent to Sparrow. Hulon was taken directly back to cell 6-2
           with Sgt Guerra, Officer Alman [sic], and detention officers Wright and
           Worden.

           The decision was made by the staff dealing with Hulon to place him in a
           restraint belt. I was observing from the main lock up area on the video as
           someone has to stay in the work area to monitor the other inmates.”

           65.   At 1:04:33 a.m., while Defendants Allman, Worden and Guerra held

Hulon, who was handcuffed with his hands behind his back, Defendant Wright

unshackled Hulon’s ankles.

           66.   Hulon who was visibly under the effects of methamphetamines and

ecstasy (“drugs” hereinafter), was combative, struggling, panting, and complaining

of pain, stating: “you’re hurting my hands. . .” and “It hurts bad . . .”

           67.   From the video, Hulon appeared to have injuries to the right side of his

head, brow and cheek.



00647933                                     11
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.12 Filed 10/26/20 Page 12 of 30




           68.   At 1:05:30 a.m., a Defendant officer instructed Hulon to get on his

knees.

           69.   Hulon, who was clearly and objectively in a state of excited delirium

due to drugs, did not comply with the officer’s instructions.

           70.   At 1:05:14 a.m., Defendants Worden, Allman, Wright and Guerra

forced Hulon face down, onto his chest, and onto the ground.

           71.   Hulon’s hands were cuffed behind his back.

           72.   Defendant Allman held down Hulon’s knees, legs and feet.

           73.   Defendant Worden held down Hulon’s upper body by compressing his

neck, chest and torso, while Defendant Guerra attempted to remove Hulon’s hand

cuffs.

           74.   At 1:05:42 a.m., a gasping Hulon said: “I can’t breathe . . .can’t breathe

. . .”

           75.   At 1:06:04 a.m., Defendant Wright joined Defendants Worden and

Allman, and held Hulon down by kneeling on the middle of his back, then rolling

forward, so his full body weigh was compressing Hulon’s chest and torso.

           76.   At 1:06:08 a.m., Hulon said: “I’m passing out . . .”

           77.   At 1:06:16 a.m., from the video, Defendant Worden, holding Hulon

down by his neck and shoulders, extended his left leg out, braced it on the ground,




00647933                                      12
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.13 Filed 10/26/20 Page 13 of 30




and applied additional compressional force upon Hulon, who was panting, grunting

and struggling to breathe.

           78.   At 1:06:59 a.m., a breathless Hulon uttered: “I can’t breathe, I really

can’t breathe now . . . ”

           79.   At 1:07:00 a.m., Defendant Guerra began to replace Hulon’s handcuffs

with a waist restraint belt while the other Defendants continued to pin him to the

ground on his stomach and chest, compressing his lungs and restricting his ability to

breathe.

           80.   Hulon was panting and gasping for air.

           81.   From a review of the video, 1:07:04 a.m., was the last voluntary

movement from Hulon.2

           82.   The Defendant officers continued to pull, tug and tighten the waist

restraint belt on a motionless Hulon, who was agonal breathing, i.e. the last breaths

before death.

           83.   At 1:09:54 a.m., the last sounds were heard from Hulon as captured on

the audio recording from cell 6-2.




2
 In his report, Defendant Windom wrote: “Hulon was face down with the staff attempting to put
the belt on him. I noticed Hulon stopped resisting. The staff working with him turned him over
and sat him up”


00647933                                      13
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.14 Filed 10/26/20 Page 14 of 30




           84.   At 1:10:24 a.m., the Defendant officers, still restraining Hulon face-

down with their cumulative body weight, finally secured the restraint belt around a

motionless Hulon’s waist.

           85.   According to the video, the Defendant officers rolled Hulon on his side

at 1:10:37 a.m.; 3 ½ minutes after his last movement.

           86.   Hulon was face down on his stomach and chest, for 5 minutes and 23

seconds.

           87.   During that 5 minutes and 23 seconds, Hulon was forcefully held down

by at least three (3) of the four (4) Defendant officers in cell 6-2.

           88.   At 1:10:40 a.m., one of the Defendant officers asked: “Is he sleeping?”

           89.   Hulon was not breathing.

           90.   At 1:11:33 a.m., Defendant Allman checked to see if Hulon was

breathing or had a pulse. Upon discovering that he had neither, Defendant Allman

requested a medic.

           91.   After the Defendant officers discovered that Hulon was not breathing,

and did not have a pulse, they unreasonably delaying in starting CPR.

           92.   The video further shows that once the Defendant officers started CPR,

they did it incorrectly, failing to give any rescue breaths when eight (8) were advised

by the AED machine.

           93.   The Defendant officers did not perform any rescue breathing on Hulon.


00647933                                     14
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.15 Filed 10/26/20 Page 15 of 30




           94.   The first responders arrived at cell 6-2 at 1:19:18.

           95.   During the approximately 8 minutes from the time that the Defendant

officers determined that Hulon was not breathing and had no pulse, to the time that

the first responders arrived, no Defendant officer performed any rescue breathing

and/or administered any oxygen.

           96.   The first responders attempted life-saving measures, but according to

the records, by the time Hulon arrived at the emergency department, he had been

without a heartbeat for 38 minutes.

           97.   Hulon never regained consciousness.

           98.   Hulon was pronounced dead at 2:12 a.m. at Sparrow Hospital. He was

54 years old.

           99.   The medical records state that Hulon suffered cardiac arrest and anoxic

brain injury.

           100. The medical records further note: “Per EMS, patient got into an

altercation with police in custody. Patient was placed in waistband restraints,

became unresponsive. Bystander CPR was immediately started.”

           101. The Ingham County Medical Examiner listed his cause of death as

positional asphyxia.

           102. The Medical Examiner further listed the manner of death as homicide.

           103. Further the Medical Examiner noted the following blunt force injuries:


00647933                                      15
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.16 Filed 10/26/20 Page 16 of 30




                 a.    Abrasion of the right forehead;
                 b.    Contusion of right brow;
                 c.    Abraded contusion of the right cheek;
                 d.    Subcutaneous contusion of right lower back;
                 e.    Abrasions of wrists and ankles (consistent with restraint
                       injuries); and
                 f.    Scattered additional abrasions and contusions of torso and
                       extremities.


           104. Upon information and belief, the Michigan State Police recommended

that criminal charges be filed by the State of Michigan Attorney General against the

four (4) officers involved in this unconstitutional restraint and use of force against

Hulon; a homicide.

           105. Defendants, Windom, Guerra, Allman, Wright and Worden, are not

entitled to qualified immunity as Hulon’s right to be free from excessive force and

cruel and unusual punishment, was unequivocally established, and the amount of

force used was clearly excessive based upon the totality of the circumstances.

           106. The prohibition against creating asphyxiating conditions by applying

substantial, significant, or prolonged pressure upon an unarmed, handcuffed,

detainee, who presents a minimal safety risk was clearly established in the Sixth

Circuit as of August 2007 in Griffith v. Coburn, 473 F.3d 650 (6th Cir. 2007).

           107. In addition to failing to supervise and monitor his subordinate

Defendant officers during the incident, Defendant Windom, failed to intervene and

to stop the use of excessive use of force that resulted in the death of Hulon.


00647933                                    16
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.17 Filed 10/26/20 Page 17 of 30




           108. Further, the Defendant officers failed to timely and properly perform

CPR and basic life support in violation of Hulon’s constitutional rights as more fully

explained below.

           109. The acts of the Defendant officers were intentional, malicious, reckless,

grossly negligent, and undertaken with deliberate indifference to and callous

disregard for Hulon’s health and wellbeing, entitling his estate to punitive damages.

           110. The acts of the Defendant’s officers were undertaken in conformity

with the customs, policies and practices of the Defendant City’s police department

and administration, subjecting Defendant City and Green, the final policy maker, to

municipal liability for failure to properly hire, train, supervise, monitor, staff and/or

discipline the officers in the Department.

           111. The acts and omissions, inter alia, of the individual officers and the

supervisory staff, including Defendants Green and Windom, leading to municipal

liability are as follows:

                 a.    Failing to train officers on the proper use of handcuffs and
                       restraint devices and the known risks of positional and/or
                       compressional asphyxia;

                 b.    Failing to train officers on the improper restraint of
                       detainees in a prone position, increasing the risk if injury and
                       death by positional and/or compressional asphyxia;

                 c.    After the jail death of Edward Swans, Jr., (which also occurred
                       in cell 6-2) claiming to have an alleged training program
                       regarding the proper use of handcuffs and restraint devices and


00647933                                     17
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.18 Filed 10/26/20 Page 18 of 30




                 the known risks of positional and/or compressional asphyxia, but
                 deliberately failing to implement it;

           d.    Failing to properly train officers on the use of force continuum
                 and on the principle that the elevation of the continuum must
                 proceed on a careful and staged basis, with the use of force by
                 the officers never more than one level of force above that
                 demonstrated by the citizen who is the subject of government
                 action, especially an unarmed detainee;

           e.    Failing to properly train officers in basic life support and/or CPR;

           f.    Condoning, authorizing, tolerating and/or ratifying a custom or
                 practice of deliberate indifference to detainees’ serious medical
                 needs by willfully and intentionally failing to perform CPR;

           g.    Condoning, authorizing, tolerating and/or ratifying a custom or
                 practice of the use of excessive force, including officers’ failure
                 to intervene in excessive force, and improper restraint of
                 detainees increasing the risk of injury and death by positional
                 and/or compressional asphyxia;

           h.    Condoning, authorizing, tolerating and/or ratifying a custom or
                 practice of the use waist restraints in jail cells on detainees for no
                 legitimate goal or penological justification;

           i.    Condoning, authorizing, tolerating and/or ratifying a custom or
                 practice of restraining detainees face-down in jail cells where
                 they present no risk of harm to any officer, and serve no
                 legitimate goal or penological justification;

           j.    Condoning, authorizing, tolerating and/or ratifying a custom or
                 practice of intentionally turning off and/or failing to record
                 incidents on BWC and/or in-car cameras;

           k.    Condoning, authorizing, tolerating and/or ratifying a custom or
                 practice of encouraging and permitting collusive statements by
                 involved officers, including, but not limited to: failing to file

00647933                                18
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.19 Filed 10/26/20 Page 19 of 30




                       complete and accurate reports, filing false reports, making false
                       statements, and obstructing or interfering with an investigation;
                       and

                 l.    Any other custom, policy or practice that becomes known
                       through discovery.

           112. These acts and failures to act pursuant to the customs, policies and

practices of the Defendant City, its administration, LPD, and its individual officers,

directly led to the use of excessive force against Hulon and deliberate indifference

to his serious medical needs, in violation of his Fourth and Fourteenth Amendment

rights to be free from excessive force, and inhumane conditions of confinement,

giving rise to municipal liability which is not subject to qualified immunity.

                                        COUNT I

 42 U.S.C. §1983 – VIOLATION OF THE FOURTH AND FOURTEENTH
       AMENDMENTS -EXCESSIVE FORCE AND DELIBERATE
INDIFFERENCE TO MEDICAL NEEDS CAUSING WRONGFUL DEATH

  (AGAINST DEFENDANTS WINDOM, GUERRA, ALLMAN, WORDEN,
                      AND WRIGHT)


           113. Plaintiff incorporates by reference each of the allegations contained in

the previous paragraphs as though fully stated herein.

           114. At all times relevant, Hulon had a clearly established right to liberty

protected in the substantive components of the Due Process Clause of the Fourteenth

Amendment to the United States Constitution, including his right to personal safety



00647933                                     19
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.20 Filed 10/26/20 Page 20 of 30




and bodily integrity, as well as protection from excessive force pursuant to the

Fourth Amendment to the United States Constitution.

           115. As a pretrial detainee, the substantive due process clause of the

Fourteenth Amendment further afforded Hulon the right to adequate medical care,

and the deprivation of necessary medical care was an unconstitutional form of

punishment.

           116. At all times relevant, as police officers acting under color of law,

Defendants Windom, Guerra, Allman, Worden, and Wright (“Defendant officers”)

were required to obey the laws of the United States including those laws identified

under the Fourth and Fourteenth Amendments to the United States Constitution.

           117. In violation of Hulon’s clearly established, constitutionally-protected

rights to be free from excessive force, cruel and unusual punishment, and deprivation

of life and liberty without due process of law under the Fourth and Fourteenth

Amendments to the to the United States Constitution, Defendant officers subjected

Hulon to excessive force and cruel and unusual punishment; thereby inflicting

horrendous personal injuries upon him, including death.

           118. In violation of Hulon’s clearly established, constitutionally-protected

rights to be free from excessive force, cruel and unusual punishment and deprivation

of life and liberty without due process of law under the Fourth and Fourteenth




00647933                                    20
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.21 Filed 10/26/20 Page 21 of 30




Amendments to the to the United States Constitution, Defendant officers violated

Hulon’s rights by the following conduct:

            a.    Defendant Allman, upon information and belief, struck Hulon in
                  the head and face, sometime during the transport from Sparrow
                  back to the jail and then either turned off and/or destroyed his
                  BWC and/or in-car cameras and/or recordings;

            b.    Defendant officers made the decision to apply a waist restraint
                  on Hulon, an unarmed detainee, for no legitimate goal or
                  penological purpose, the only purpose was to punish Hulon;

            c.    Defendant officers deliberately ignored Hulon’s cries of pain and
                  statements that they had hurt him when he was first moved back
                  into cell 6-2;

            d.    Defendant officers restrained Hulon face down on his stomach
                  and chest with his hands cuffed behind his back where they
                  knew, or should have known had they been properly trained,
                  would restrict his breathing, in in violation of Lansing Police
                  Department Policy 500.3-Use of Handcuff and Restraint
                  Devices;

            e.    While prone, Defendant officers applied their cumulative body
                  weight upon him when they knew was “tweaking” from drugs,
                  and knew, or should have known had they been properly trained,
                  that their actions posed a substantially high risk of positional or
                  compressional asphyxia and death;

            f.    Defendant officers failed to enter an ALERT in the jail record at
                  the time of booking or during the 8 hours period when Hulon was
                  allegedly “tweaking”, for Sudden Custody Death Syndrome Risk
                  or a “SCDS RISK” in violation of Lansing Police Department
                  Policy700.31 – Alert Review at Booking;

            g.    Defendant officers continued the restraint of Hulon, in a prone
                  position, despite him stating that he was “passing out” and “I
                  can’t breathe” and “really can’t breathe” for 5 minutes and 23
                  seconds;
00647933                                   21
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.22 Filed 10/26/20 Page 22 of 30




                 h.    Defendant officers continued the restraint of Hulon, in a prone
                       position, for after he had stopped moving and made his last
                       agonal breath sound;

                 i.    Defendant officers willfully refused to perform rescue breathing
                       for over 8 minutes in deliberate indifference to his medical
                       needs in violation of Hulon’s Fourteenth Amendment right
                       to adequate and necessary medical care;

                 j.    None of the Defendant officers intervened or attempted to stop
                       the restraint of Hulon, even after he said he was “passing out”
                       and “I can’t breathe” and “really can’t breathe” for 5 minutes a
                       and 23 seconds including Defendant Windom, who was
                       watching the events in Cell 6-2 from the main lock up work area;

                 k.    Defendant officers wrote false and misleading reports in an
                       attempt to cover-up and/or obstruct the investigation; and

                 l.    Any other conduct that becomes known through discovery.


           119. The above conduct in the foregoing Paragraph, was objectively

unreasonable, constituted the use of excessive force, was cruel and unusual

punishment, and reflected the unnecessary and wanton infliction of pain.

           120. Pursuant to 42 U.S.C. §§ 1983 and 1988, Defendant officers are liable

to Plaintiff for all damages allowable under federal law and Michigan damages

statutes. To the extent that the damages allowable and/or recoverable under one or

both statutes are deemed insufficient to fully compensate Plaintiff and/or to punish

or deter the Defendants, this Court must order additional damages to be allowed to

satisfy any and all such in adequacies.


00647933                                    22
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.23 Filed 10/26/20 Page 23 of 30




           121. The conduct of Defendant officers was and remains extreme and

outrageous subjecting them to punitive damages.

           122. As a direct and proximate result of Defendant officers’ violations of

Hulon’s constitutionally-protected rights, Hulon and Plaintiff suffered damages as

more fully explained in Paragraphs seventeen (17) through twenty (20) above.

           WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a

judgment in her favor and against Defendants and award compensatory and punitive

damages in whatever amount the jury may determine, plus costs, interest, and actual

attorney fees.

                                        COUNT II

             42 U.S.C. § 1983 – MUNICPAL LIABILITY
 DELIBERATE INDIFFERENCE TO UNCONSTITUTIONAL CUSTOMS,
 POLICIES AND PRACTICES AND SYSTEMATIC FAILURE TO HIRE,
 TRAIN, SUPERVISE AND DISCIPLINE OFFICERS IN VIOLATION OF
         THE FOURTH AND FOURTEENTH AMENDMENTS


             (AGAINST DEFENDANTS, CITY, GREEN AND WINDOM)

           123. Plaintiff incorporates by reference each of the allegations contained in

the previous paragraphs as though fully set forth herein.

           124. 42 U.S.C. § 1983 states:

                 Every person, who under the color of any statute,
                 ordinance, regulation, custom, or usage of any state or
                 territory or the District of Columbia subjects or causes to
                 be subjected any citizen of the United States or other
                 person within the jurisdiction thereof to the deprivation of
00647933                                     23
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.24 Filed 10/26/20 Page 24 of 30




                 any rights, privileges or immunities secured by the
                 constitution and law shall be liable to the party injured in
                 an action at law, suit in equity, or other appropriate
                 proceeding for redress . . .

           125. Defendants, City, Green, and Windom, the final policy-makers and/or

supervisors, had an obligation to hire, train, supervise, and monitor, its agents and

employees, including the individual Defendants named herein, to ensure that the

constitutional rights of Hulon and similarly situated citizens were not violated.

           126. Defendants, City, Green and Windom, had an obligation to investigate,

report and discipline its officers for the use of excessive force, including the

individual Defendants named herein, to ensure that the constitutional rights of

Plaintiff and similarly situated citizens were not violated.

           127. Defendant Windom, the shift commander/supervisor, for the jail,

pursuant to the customs, policies and practices of the Defendant City, was

responsible for all decisions related to the use of detainee restraints in the Jail.

           128. Defendant Windom was responsible for ensuring that all detainees in

the Jail received appropriate medical treatment and was responsible for the safe and

humane treatment of all detainee pursuant to City of Lansing Police Department

Policy 500.4 – Detention of Adults and Juveniles

           129. With deliberate indifference to the rights of citizens to be free from

excessive force, and cruel and unusual punishment, the City of Lansing police and

detention officers, Defendants, City, Green and Windom, have ongoingly condoned,
00647933                                     24
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.25 Filed 10/26/20 Page 25 of 30




encouraged, tolerated, ratified and acquiesced to a dangerous environment of police

and jail misconduct stated in detail in Paragraph one hundred eleven (111).


           130. Defendant City’s customs, policies and practices were a moving force

behind the constitutional violations that caused Plaintiff’s injuries and damages in

Paragraphs seventeen (17) through twenty (20) above.

           WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a

judgment in her favor and against Defendants and award compensatory and punitive

damages in whatever amount the jury may determine, plus costs, interest, and actual

attorney fees.

                                           COUNT III

               ASSAULT AND BATTERY CAUSING WRONGFUL DEATH

             (AGAINST DEFENDANTS GUERRA, ALLMAN, WORDEN AND
                                 WRIGHT)

           131. Plaintiff incorporates by references each of the allegations contained in

the previous paragraphs as though fully set forth herein.

           132. Defendants, Guerra, Allman, Worden and Wright, made an intentional

and unlawful threat or offer to do bodily injury to Hulon.

           133. Defendants’ threat was made under circumstances that created in Hulon

a well-founded fear of imminent peril.




00647933                                     25
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.26 Filed 10/26/20 Page 26 of 30




           134. Defendants had the apparent present ability to carry out the act if not

prevented.

           135. Defendants thereafter did complete the violent process.

           136. First, by Defendant Allman, upon information and belief, striking

Hulon in the head and face, after leaving Sparrow Hospital, prior to returning to the

Jail.

           137. Second, by Defendants during the unconstitutional restraint, use of

excessive force, and ultimately Hulon’s death by positional or compressional

asphyxia.

           138. As a direct and proximate result of Defendants’ assault and battery of

Hulon, Plaintiff sustained the injuries and damages as fully explained in Paragraphs

seventeen (17) through twenty (20) above.

           WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a

judgment in her favor and against Defendants and all allowable damages under

Michigan law in whatever amount the jury may determine, plus costs, interest, and

actual attorney fees.

                                       COUNT IV

        GROSS NEGLIGENCE, WILLFUL AND WANTON MISCONDUCT
                    CAUSING WRONGFUL DEATH

        (AGAINST THE DEFENDANTS, WINDOM, GUERRA, ALLMAN,
                       WORDON AND WRIGHT)


00647933                                    26
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.27 Filed 10/26/20 Page 27 of 30




           139. Plaintiff incorporates by reference each of the allegations contained in

the previous paragraphs as though fully set forth herein

           140. Defendants owed Hulon a duty to use ordinary care to ensure his safety

and freedom from excessive force and cruel and unusual punishment, and other

harms as described above.

           141. As Hulon had a clearly established right to liberty protected in the

substantive components of the Due Process Clause of the Fourteenth Amendment to

the United States Constitution, including his right to personal safety and bodily

integrity, as well as protection excessive force and cruel and unusual punishment,

pursuant to the Fourth Amendment to the United States Constitution, the Defendant

officers are not entitled to qualified immunity.

           142. Further, the Defendant officers are not entitled to governmental

immunity under Michigan law, MCL §691.1407 et seq. as their conduct amounted

to gross negligence, and/or willful and wanton misconduct.

           143. Defendants’ conduct demonstrated a willful disregard for precautions

to ensure Hulon’s safety.

           144. Defendants’ conduct demonstrated a willful disregard for substantial

risk to Hulon.

           145. Defendants breached their duties owed to Hulon and were grossly

negligent in that the acts committed by Defendants were done with reckless


00647933                                     27
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.28 Filed 10/26/20 Page 28 of 30




disregard to Hulon’s safety, health, constitutional and/or statutory rights, and with

substantial lack of concern to whether an injury resulted to him.

           146. As a direct and proximate result of Defendants’ violation of Plaintiff’s

constitutionally-protected rights, state and federal law, Plaintiff suffered injuries and

damages as fully detailed in Paragraphs seventeen (17) through twenty (20) above.

           WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a

judgment in her favor and against Defendants and all allowable damages under

Michigan law in whatever amount the jury may determine, plus costs, interest, and

actual attorney fees.

                                  PRAYER FOR RELIEF

           Plaintiff prays that this Court enter judgment for the Plaintiff and against each

of the Defendants and grant:


           a.    compensatory and consequential damages, allowable under the
                 Michigan Wrongful Death Statute and/or Survival Statute;

           b.    economic losses on all claims allowed by law;

           c.    special damages in an amount to be determined at trial;

           d.    punitive damages on all claims allowed by law against individual
                 Defendants and in an amount to be determined at trial;

           e.    attorneys’ fees and the costs associated with this action under 42 U.S.C.
                 § 1988, including expert witness fees, on all claims allowed by law;

           f.    pre- and post-judgment interest at the lawful rate; and

           g.    any further relief that this Court deems just and proper, and any other
                 appropriate relief at law and equity.
00647933                                       28
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.29 Filed 10/26/20 Page 29 of 30




                                           Respectfully submitted,

                                           Buckfire Law Firm


                                    By:    /s/ Jennifer G. Damico_______
                                           Jennifer G. Damico (P51403)
                                           Attorneys for Plaintiff
                                           29000 Inkster Road, Suite 150
                                           Southfield, MI 48034
                                           (248) 569-4646/ fax (248) 569-6737
                                           jennifer@buckfirelaw.com

October 26, 2020



                            PLAINTIFF’S JURY DEMAND

           Plaintiff, Heather Hulon, as Personal Representative of the Estate of Anthony

Hulon, Deceased, by and through counsel, demand a trial by jury in the above-

captioned matter.
                                           Respectfully submitted,

                                           Buckfire Law Firm

                                           By: /s/ Jennifer G. Damico_______
                                           Jennifer G. Damico (P51403)
                                           Attorneys for Plaintiff
                                           29000 Inkster Road, Suite 150
                                           Southfield, MI 48034
                                           (248) 569-4646/ fax (248) 569-6737
                                           jennifer@buckfirelaw.com

October 26, 2020
00647933                                     29
Case 1:20-cv-01023-PLM-RSK ECF No. 1, PageID.30 Filed 10/26/20 Page 30 of 30




00647933                             30
